                                                                JS-6
     Brian C. Shapiro
 1   Attorney at Law: 192789
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Kimberly Loren Fix
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
 9
10
11   KIMBERLY LOREN FIX,                    ) Case No.: 5:18-cv-02137-PLA
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     NANCY A. BERRYHILL, Acting             )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: 3/22/2019
23                             ___________________________________
                               THE HONORABLE PAUL L. ABRAMS
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: March 20, 2019      Respectfully submitted,
 1
                               LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                     /s/ Brian C. Shapiro
 3                          BY: __________________
                               Brian C. Shapiro
 4                             Attorney for plaintiff Kimberly Loren Fix
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                       -2-
